DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving a request for a transaction, executing a first smart contract and a second smart contract that calculates a consumption degree and a contribution degree, and storing the calculation in a distributed ledger. That is, other than the computer/device (nodes) components, the claim describes the concept of gathering and combining data by reciting steps of Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using nodes to execute the steps in a distributed ledger (network) environment. The nodes (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function. Also storing smart contract (data) in a distributed ledger system (database); and communicating between the plurality of nodes to ensure synchronization of the ledger are mere extra-solution activities. These generic nodes limitations are no more than mere instructions to apply the exception using generic computer component in a distributed ledger (network) environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of storing data in a distributed ledger system; and Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the storing of smart contract (data) in a distributed ledger system is anything but conventional process and Nugent (USPAP 2017/0287068) at paragraph 0002 and Leidner et al. (USPAP 20180082390) at paragraphs 0002-0003, indicate that the steps of storing smart contract (data) in a distributed ledger system is well-understood, routine and conventional in the field (as they are here). Also, Liao et al (USPAP 20190156026) at paragraph 0023, indicates that the concept of synchronizing blockchain ledgers between nodes is a conventional technology. Accordingly, a conclusion that the steps of storing smart contract (data) in a distributed ledger system, and communicating between the plurality of nodes to ensure synchronization of the ledger are well-understood, routine and conventional activity is supported under Berkheimer option 3.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 2 recites that wherein each of the plurality of nodes stores information of a transaction accepted by performing consensus building among the nodes of the plurality of organizations in the distributed ledger as a processing history by executing the first smart contract, and stores the result of the calculation in the distributed ledger by performing consensus building for the 
These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 3 recites that wherein in the execution of the second smart contract, each of the plurality of nodes specifies a processing history of an organization related to at least any one of the consumption degree and the contribution degree based on configuration information held in a predetermined storage device and indicating an attribute of each of the plurality of organizations, and information of at least one of an issuer of a corresponding transaction, an approver of the corresponding transaction, an executer of the corresponding transaction, a reference target or update target of the corresponding transaction, and a receiver of an issuing event of the corresponding transaction indicated by the processing history, and calculates at least any one of the consumption degree and the contribution degree by the corresponding organization based on information indicated by the specified processing history.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 4 recites that wherein in the execution of the second smart contract, each of the plurality of nodes performs aggregation for at least any one of an amount of transactions, an amount of resource consumption required for execution of a corresponding transaction, a data storage 
These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 5 recites that wherein in the specification of the processing history, each of the plurality of nodes specifies a processing history for each of the plurality of organizations by using signature information of the organizations recorded in the processing history.
This limitation is also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 6 recites that wherein each of the plurality of nodes converts at least any one of the calculated consumption degree and the calculated contribution degree into a predetermined token exchangeable among organizations, and further executes a predetermined adjustment processing corresponding to a magnitude of a contribution degree or a consumption degree by a corresponding organization through a corresponding token.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.


These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 8 recites wherein each of the plurality of nodes holds a calculation rule of at least any one of the consumption degree and the contribution degree for each function of the second smart contract and a corresponding smart contract, and calculates at least any one of the consumption degree and the contribution degree according to a corresponding calculation rule.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 9 and 10 recite system and apparatus equivalents of claim 1 respectively, and are similarly rejection using the same rationale as claim 1, supra..  

 

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive.
Applicant argues, based on the description of the invention as described in paragraph 0173 of the instant Specification, that the identified abstract idea is integrated into a practical application, and thus amounts to significantly more than the abstract idea.
Examiner respectfully disagrees. Examiner incorporates the previous response to arguments section in the non-final action mailed on 2/19/2021 herein. 
Furthermore, fairness/impartiality by calculating consumption/contribution degree by each organization, rather than self-reporting is still part of the abstract concept. Both concepts are directed to pure data gathering concept.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samuel et al (USPAP 2019/0109877) teaches that a resource utilization may be determined using a distributed ledger, such as a blockchain.  The distributed ledger may include a smart contract for trustworthy metering.  Further, the resource utilization may be determined based on a predefined unit of consumption.  The unit of consumption may be time based, activity based, etc. The resource consumption may be determined, based on at least one of proof of work consensus and a proof of elapsed time.  The entries from the distributed ledger periodically to determine system resource utilization (0119).
Morimura et al (USPAP 2008/0154837) teaches a resource utilization state that contains a resource increase/decrease in number, an average CPU utilization rate, a power consumption . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691